This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0994

                                   Nickijo L. Eichorn,
                                        Relator,

                                           vs.

                   Itasca County Housing & Redevelopment Authority,
                                      Respondent.

                                   Filed June 1, 2015
                                       Affirmed
                                    Connolly, Judge

                    Itasca County Housing & Redevelopment Authority


Laurence P. Chamberlain, Legal Aid Service of Northeastern Minnesota, Brainerd,
Minnesota (for relator)

Mary G. Dobbins, Landrum Dobbins LLC, Edina, Minnesota (for respondent)


         Considered and decided by Connolly, Presiding Judge; Chutich, Judge; and Kirk,

Judge.

                         UNPUBLISHED OPINION

CONNOLLY, Judge

         Relator, a recipient of housing assistance, challenges the termination of her

assistance, arguing that it was precluded by procedural defects in the hearing, which she
failed to attend. Because we see no violation of relator’s due-process rights and no defect

in the agency’s determination, we affirm.

                                         FACTS

       In July 2013, relator Nickijo Eichorn received notice that her public housing

assistance had been terminated because she failed to complete the required recertification.

She was given the opportunity to become compliant and did so; her assistance was

maintained with the condition that she commit no further violations of the program

requirements, including keeping her recertification and inspection appointments.

       In August 2013, relator again received notice that her housing assistance had been

terminated, this time because she failed to maintain utilities in her apartment. She was

again given the opportunity to become compliant, did so, and was allowed to maintain

her assistance, but was informed that any further violations will result in the termination

of her assistance.

       In November 2013, respondent Itasca County Housing and Redevelopment

Authority (ICHRA) received information that Jeff Hedin was living in relator’s

apartment, although relator had previously told ICHRA that she had removed Hedin from

her household. ICHRA asked relator for additional information on the members of her

household; relator did not provide the information.

       In December 2013, ICHRA again asked relator for information on the members of

her household, and relator told ICHRA that she intended to add Hedin to the household

again. ICHRA asked relator to provide: (1) an application for Hedin, (2) third-party




                                            2
verification of his address while not residing in her unit, and (3) authorization from

relator’s landlord to add Hedin to the lease.

        Relator was asked to bring these three items to a meeting scheduled for March 10,

2014; she did not attend the meeting. The meeting was rescheduled for March 17

because relator failed to attend it, and relator was told that this meeting would be her final

chance to comply with program requirements. She again failed to attend the meeting.

        On March 18, 2014, ICHRA terminated relator’s assistance because of her failures

to provide required information and to attend scheduled meetings. Relator was informed

of her right to an informal hearing and requested one; it was scheduled for April 15,

2014.

        Again, relator did not attend the hearing. The hearing officer waited 15 minutes

after the scheduled time, then found relator in default and upheld the termination of her

assistance, effective May 1, 2014.

        Relator challenges the termination, arguing that ICHRA violated her due-process

rights before it terminated her assistance and that the hearing officer made insufficient

findings to support the termination.1




1
  Relator also argues that, if the decision to terminate her benefits is reversed, the
reinstatement of benefits should be retroactive to the date of termination and the matter
should not be remanded because ICHRA failed to state its case at the April 15 hearing.
Because we see no basis to reverse the decision to terminate relator’s benefits, we need
not address these issues.

                                                3
                                     DECISION

1.     Due Process

       This court examines de novo whether an agency violated due-process rights. In re

Grand Rapids Pub. Utils. Comm’n, 731 N.W.2d 866, 875 (Minn. App. 2007).

       Relator argues that she was deprived of due process because, when she did not

appear for the hearing, it was terminated, so “there was no hearing in which [ICHRA]

was required to prove its case to a hearing officer exercising independent judgment based

on the facts and law produced at the hearing” and “once requested, an informal hearing

complying with law must be conducted, regardless of whether a program participant

appears at the hearing.” In support of her view that a hearing must be held even if the

person who requested it fails to appear, relator relies on language in 24 C.F.R.

§ 982.555(d) (2014): “Where a hearing for a participant family is required under this

section, the PHA must proceed with the hearing in a reasonably expeditious manner upon

the request of the family.” (Relator’s emphasis). ICHRA did proceed expeditiously when

relator requested the hearing by scheduling a hearing less than a month after the

termination.

       Moreover, relator takes the sentence from 24 C.F.R. § 982.555 out of context: its

subsection is titled “Expeditious hearing process,” and its purpose is to avoid delay once

a hearing is requested. The rule also provides in relevant part:

                      (1) A P[ublic] H[ousing] A[gency] [PHA] must give
               a participant family an opportunity for an informal hearing to
               consider whether the following PHA decisions relating to the
               individual circumstances of a participant family are in



                                             4
             accordance with the law, H[ousing and] U[rban]
             D[evelopment Department] regulations and PHA policies:
                          ....
                          (v) A determination to terminate assistance for a
             participant family because of the family’s action or failure to
             act . . . .

24 C.F.R. 982.555(a). Thus, the obligation of ICHRA was to provide relator with “an

opportunity for an informal hearing” to consider whether the termination of her assistance

complied with applicable law, regulations, and policies; ICHRA had no obligation to

prove its case to an independent hearing officer when relator failed to appear at the

hearing.

      Moreover, relator’s request for a hearing, as well as the presence of the hearing

officer and the ICHRA witness at the appointed time and place of the hearing, clearly

show that relator was given the required opportunity for a hearing; nor does she argue

otherwise. Such opportunities are provided so a participant will be able “to defend [a

position on an unfavorable decision] by confronting any adverse witnesses and by

presenting his own arguments and evidence orally.” Goldberg v. Kelly, 397 U.S. 254,

267-68, 90 S. Ct. 1011, 1020 (1970). Because this is the purpose of the hearing, there is

no requirement that the hearing proceed in the absence of the participant for whose

benefit it is conducted. Contrary to relator’s view, there is no “requirement of

independent review of the termination decision.” Relator was not denied due process

when her hearing did not proceed without her.




                                            5
2.     The Termination

       “An agency acts in a quasi-judicial manner when the commission hears the view

of opposing sides presented in the form of written and oral testimony, examines the

record and makes findings of fact.” In re North Metro Harness, Inc., 711 N.W.2d 129,

137 (Minn. App. 2006) (quotation omitted), review denied (Minn. June 20, 2006). “An

agency’s quasi-judicial determinations will be upheld unless they are unconstitutional,

outside the agency’s jurisdiction, procedurally defective, based on an erroneous legal

theory, unsupported by substantial evidence, or arbitrary and capricious.” Cole v. Metro.

Council HRA, 686 N.W.2d 334, 336 (Minn. App. 2004) (quotation omitted); see also

Minn. Stat. § 14.69 (2014) (providing that reviewing court may affirm, remand, reverse,

or modify administrative agency’s decision if the substantial rights of the petitioners may

have been prejudiced because the administrative finding, inferences, conclusion, or

decisions are unconstitutional, outside the agency’s jurisdiction, procedurally defective,

based on an erroneous legal theory, unsupported by substantial evidence, or arbitrary and

capricious). An agency’s conclusions are not arbitrary and capricious so long as there is

a rational connection between the facts found and the choices made. In re Review of

2005 Annual Automatic Adjustment of Charges, 768 N.W.2d 112, 120 (Minn. 2009).

       Relator does not challenge ICHRA’s factual findings that she failed to appear at

the scheduled time for the hearing she requested on the termination of her assistance and

that the hearing officer allowed 15 minutes of additional time before concluding the

hearing based on default and affirming the termination. There is a rational connection

between the finding that relator did not appear at the hearing and the hearing officer’s


                                            6
choice to conclude that relator was in default and to uphold the termination of her

assistance. See id.

       Relator relies on Carter v. Olmsted Cnty. Hous. and Redev. Auth., 574 N.W.2d

725 (Minn. App. 1998), to argue that she is entitled to reversal because the hearing

officer made insufficient findings. But Carter is factually distinguishable. In that case,

both the participant and the person who was alleged to have been living in the unit

without being listed appeared and testified at a hearing. Carter, 574 N.W.2d at 728-29.

The hearing officer upheld the termination of benefits but did not make findings as to the

exhibits and testimony they offered, id. at 729, or explain why the PHA’s evidence was

more credible. Id. at 733. Here, the hearing officer made findings relevant to the

conclusion that relator was in default, and relator presented no evidence to support any

other findings. The hearing officer did not make an unsupported decision to terminate

relator’s benefits; the hearing officer found that relator had failed to challenge the

termination of her benefits, and that finding supported the decision to uphold the

termination.

       Affirmed.




                                            7